Citation Nr: 1724818	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  17-24 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection of hand tremors due to lead based fuel exposure.

2.  Entitlement to service connection of carpal tunnel syndrome.

3.  Entitlement to service connection of right wrist condition, claimed as wrist pain.

4.  Entitlement to service connection of residual scars, left wrist excision of ganglion cyst.

5.  Entitlement to service connection of tremors on scalp due to lead poisoning.

6.  Entitlement to service connection of blood condition due to lead poisoning.

7.  Entitlement to a disability rating in excess of 20 percent for sciatica, left lower extremity.

8.  Entitlement to a disability rating in excess of 40 percent for low back strain with degenerative disc disease.

9.  Entitlement to a compensable rating for right wrist excision of ganglion cyst.

10.  Entitlement to a disability rating in excess of 10 percent for right wrist degenerative arthritis (claimed as right wrist pain).

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

12.  Entitlement to an earlier effective date for the evaluations of low back strain with degenerative disc disease.

13.  Entitlement to an earlier effective date for the evaluations of sciatica to left lower extremity.

14.  Entitlement to an earlier effective date for the evaluations of residual scar.

15.  Entitlement to an earlier effective date for the evaluations of right wrist excision of ganglion cyst.

16.  Entitlement to an earlier effective date for service connection of right wrist degenerative arthritis.


REPRESENTATION


Veteran represented by:	Brian Hill, Attorney




ATTORNEY FOR THE BOARD

Leanne M. Innet, Associate Attorney


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeals from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (issues 1-4, 7-9, 12-15), and a November 2015 rating decision of the Regional Office in Phoenix, Arizona (issues 5, 6, 10, 11, 16).

In a November 2016 written request, the Veteran sought advancement on the docket due to age, and on his May 2017 Form 9, he requested a videoconference hearing.  At a May 31, 2017, pre-hearing conference with the undersigned, the Veteran's representative reiterated the request for advancement on the docket and filed a written request for a favorable decision on the claim for total disability rating based on individual unemployability (TDIU) while withdrawing all other claims on appeal in lieu of a Board hearing.  

Based on a detailed review of the record, as a favorable decision can be rendered without convening a hearing, the Board is granting the representative's request.  Appeals must be considered in docket order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.900(c) (2016).  Sufficient cause was shown at the prehearing conference and, therefore, the motion to advance the appeal on the Board's docket is granted.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

1.  The Veteran's service-connected low back strain with degenerative disc disease, bilateral sciatica, right wrist degenerative arthritis, and residual scar on right wrist render him unable to secure or follow a substantially gainful occupation for which the Veteran's education and occupational experience would otherwise qualify him.

2.  All other claims are, for the reasons cited above, deemed withdrawn.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are met.  All other claims are, for the reasons cited above, deemed withdrawn.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Veteran's withdrawal of all other appealed issues, the Veteran's sole remaining contention is that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has service connection of low back strain with degenerative disc disease evaluated at 40 percent, left leg sciatica associated with low back strain evaluated at 20 percent, right leg sciatica associated with low back strain evaluated at 10 percent, right wrist arthritis evaluated at 10 percent, and a right wrist residual scar from ganglion cyst excision evaluated at 0 percent.  His combined evaluation for compensation is 60 percent, effective November 26, 2014.

When the schedular rating is less than total, a total disability rating for compensation may be assigned, when in the judgement of the rating agency, the claimant is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2016).  Such assignment may be assigned if there is only one disability ratable at 60 percent or more or if there are two or more disabilities such that at least one disability is ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  For the purpose of one 60 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  Id.  The existence or degree of non-service-connected disabilities or previous unemployment status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the claimant unemployable.  Id.  Marginal employment shall not be considered substantially gainful employment.  Id.; see Cantrell v. Shulkin, 28 Vet. App. 382 (2017).

The Board reviewed all evidence in the claims file, with an emphasis on that which is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The evidence consists of lay statements from the Veteran, private medical treatment records and medical opinions, two VA examination reports, and a vocational assessment.  Based upon this evidence, the Board finds that a total disability rating based on individual unemployability (TDIU) due to the Veteran's service-connected disabilities is warranted and the percentage requirement for a single disability ratable at 60 percent is met.

In March 2017, the Veteran prepared a written statement detailing his work history and physical challenges due to his disabilities.  After service, the Veteran had difficulty bending over and maintaining a squatted position, and he had to rush to stand up and correct position.  He, therefore, primarily worked office jobs.  At one time, however, he worked as a one-man warehouse manager but that job involved lifting and he had to quit because of his back.  He was then unemployed for five years.

The Veteran reported that he trained in computer technology and, with the use of a counselor, he obtained a federal job.  The employer was very accommodating of the Veteran's physical limitations.  When he had flare-ups, he was able to take two to three days off at a time; he took a lot of time off.  Thereafter, the Veteran worked as a security guard, sitting at a lobby desk directing building visitors.  The job was not physically strenuous, and he was able to alternate sitting and standing or walking as he needed to relieve the pain in his back.  He did not need to take much time off.  In 2014, however, the job description changed such that the job was much more demanding physically, including needing to be able to perform CPR (cardiopulmonary resuscitation).  Because the Veteran knew that he would not be able to perform the duties, he chose not to renew his employment contract.

In his statement, the Veteran described his present disabilities.  He is a large man so a little movement in the wrong direction can radiate pain in his back.  He has to hold himself steady so while shopping he uses the cart and while shaving he keeps one hand on the counter.  To wash a dish, he leans against the counter.  Due to weakness in his back, the Veteran tends to lose his balance when he pivots.  Vacuuming a small area will "wreak havoc" on his back for five days.  He has to take multiple breaks when putting linens in the washer "as it is too strenuous" on his back.  Also, it has become hard for him to get out of chairs; he has to throw his body out of the chair then balance himself once upright.  Additionally, the pain has limited his social interactions.  He used to mow the lawn, wash the cars, and work in the garage, while socializing with the neighbors who were doing the same things.  Now, he is stuck inside by himself.  He mostly watches television and tries to help his wife with some housework.

The Board finds the Veteran's statement competent, credible, and affords it great weight as to the Veteran's symptoms of his disabilities and the effects of those symptoms on the Veteran's ability to secure and follow a substantially gainful occupation.  Competent lay evidence is any evidence that does not require "the proponent to have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2) (2016); see Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

In November 2009, the Veteran presented a letter from a private physician who had treated the Veteran for the previous ten years.  The letter stated that the Veteran had had lower back problems for about eleven years with a diagnosis of degenerative disc disease of the lumbar spine and hips.  It stated that the Veteran could not stand for more than 30 minutes without resting, and because of tremors in the hands, it was difficult for the Veteran to write.  But he could type and do data entry slowly.  It was the doctor's opinion that the Veteran could do light office work provided it was in a position that was able to accommodate his restrictions.

In November 2013, the Veteran was afforded a VA examination that consisted of an in-person examination and review of the claims file.  The examination report noted a diagnosis of back strain with sciatica dating back to 1957/1958.  The Veteran reported flare-ups on a daily basis that lasted half the day or until he could relieve it by getting off his feet.  The Veteran reported occasional use of a cane to maintain stability.  The examiner reviewed a lumbar spine CT done March 2010 that showed advanced degenerative disc disease and hypertrophic facet arthropathy causing severe neural foraminal stenosis L2 to S1 bilaterally.  The Veteran reported that, at that time, he was working as a security guard, sitting at the lobby desk directing visitors in the building.  He explained that he experienced back pain after sitting for 45-50 minutes so he walked around to relieve it.  Also, being on his feet for up to two hours caused back pain.  The Veteran stated that he would be able to work in another sedentary job as long as he was given an opportunity to get up to walk around every 45 minutes.

In April 2015, the Veteran was afforded another VA examination, including the taking of X-rays, which noted the same diagnosis as before.  It was noted in the report that the Veteran had constant lower back pain radiating to his legs and numbness radiating to his knees.  He had difficulty in standing, sitting, or walking for long periods of time.  The Veteran reported that he regularly used a cane for support while walking.  As to functional impact, the examiner ticked the box for "The Veteran can only perform Light Physical and Sedentary task due to his diagnosis."

In July 2015, the Veteran's private physician wrote a second letter, opining that due to severe pain and restricted ambulation and standing abilities, the Veteran is no longer able to work in any capacity.

The Board finds these medical reports and opinions competent, credible, and affords them considerable weight in the context of their chronology.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) (2016).  Factors going toward the probative value of a medical opinion include:  1) whether the veteran was examined, 2) the examiner's knowledge and skill in analyzing the data, 3) the medical conclusions drawn, 4) presence of clear conclusions supported by data, 5) presence of reasoned medical explanation connecting the conclusion and data, and 6) the examiner reviewed the veteran's relevant past medical history.  Id. at 300-01.

Here, all of the medical opinions were provided by individuals qualified to make such determinations.  Furthermore, the private physician had a long-term relationship with the Veteran and each of the VA examiner's reviewed the Veteran's claims file, did an in-person examination, and at least one set of X-rays was taken.  The reports and opinions are internally consistent and consistent with the other record evidence for the time period in which they were produced.

In April 2017, the Veteran presented a vocational assessment.  The vocational expert reviewed the Veteran's claims file and the Veteran's March 2017 statement.  The expert noted that the Veteran has a high school education and the last time he worked was 2014 when his job became too physically demanding.  The expert recited the content of the two VA examination reports and the two statements by the Veteran's private physician.  The expert noted that the Veteran experiences debilitating pain that occurs several times a month without warning and may last for prolonged periods of time.  The Veteran has difficulty walking, standing, sitting, pushing or pulling, lifting, bending or stooping.  To manage the chronic pain, the Veteran must alternate frequently between sitting, standing, and walking.  This results in disturbed concentration and completion of tasks.  In the work setting, it causes unscheduled absences and unacceptable levels of prolonged absenteeism.

The vocational expert opined that the Veteran's symptoms would prevent him from being able to maintain a substantially gainful occupation even at the sedentary level because he would not be able to successfully maintain the pace and production expected by the employer without frequent interruption.  It was opined that the Veteran's disabilities interact with one another to cause a greater disability than would be suggested by simply combining the disabilities.  It was concluded that, due to the Veteran's service-connected disabilities, he has been unable to maintain substantial gainful competitive employment on a regular and consistent basis since at least 2014, when he stopped work due to his disabilities.  The expert stated that the opinion met the standard of at least as likely as not in favor of the Veteran because the opinion actually was within a high degree of certainty that the Veteran has been unable to sustain gainful competitive employment due to his service-connected disabilities.

The Board finds the vocational expert's opinion competent, credible, and affords it the most probative weight.  The expert's curriculum vitae demonstrates the requisite qualifications to render an opinion.  The expert reviewed the Veteran's claims file and the Veteran's March 2017 statement, and detailed in the report the Veteran's relevant past medical history.  By tracing through the sequential deterioration of the Veteran's physical abilities from 2009 to 2014, when he was still working full-tine, to the present, the expert provides support for the conclusion that, while the Veteran was able to work just three years ago despite debilitating limitations, that is no longer the case.  It was pointed out that even if the Veteran were able to secure a job that allowed the Veteran to alternate sitting and walking on a frequent basis and accommodated his other daily needs, the Veteran would not be able to follow the gainful occupation because he would not be able to keep pace with the daily work environment and would have excessive absenteeism.  

Since the vocational assessment is the most current examination of the Veteran's status and it is consistent with the pace of deterioration shown by the other record evidence, the Board finds that, because of his orthopedic service-connected disabilities, the Veteran is unable to secure or follow a substantially gainful occupation.

Here, all of the Veteran's disabilities are orthopedic in nature, thereby affecting a single body system, and the TDIU percentage requirement for one disability ratable at 60 percent is met.  "Orthopedic" is defined as "pertaining to the correction of deformities of the musculoskeletal system; pertaining to orthopedics."  Dorland's Pocket Medical Dictionary (23d ed. 1982).  "Orthopedics" is the "branch of surgery dealing with the preservation and restoration of the function of the skeletal system, its articulations, and associated structures."  Id.

The Regional Office (RO) rated the Veteran's wrist arthritis pursuant to 38 C.F.R.  
§ 4.71a, Diagnostic Code 5003-5215 (2016), which is the portion of the schedule of ratings for the musculoskeletal system addressing the wrist and arthritis.  The RO also rated the Veteran's back disability pursuant to section 4.71a, using diagnostic code 5242, which is the portion of the schedule of ratings for the musculoskeletal system addressing the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Note 1 of diagnostic code 5242 specifically instructs that any associated objective neurologic abnormalities be rated separately under an appropriate diagnostic code.  

Accordingly, the Veteran's bilateral sciatica was evaluated under diagnostic code 8720, which corresponds to neuralgia of the sciatic nerve under the schedule of ratings for neurological conditions and convulsive disorders.  See 38 C.F.R.             § 4.124a, Diagnostic Code 8720 (2016).  

In this instance, because the Veteran's sciatica directly arose from an orthopedic problem, not a neurologic one, the low back strain, bilateral sciatica, and wrist arthritis combine to one 60 percent disability.

In conclusion, because the Veteran's orthopedic disabilities render him unable to secure or follow a substantially gainful occupation, entitlement to a total disability rating based on individual unemployability (TDIU) is warranted, and the percentage requirement for a single disability ratable at 60 percent is met. 



ORDER

A total disability rating based on individual unemployability due to service-connected low back strain with degenerative disc disease, bilateral sciatica, right wrist degenerative arthritis, and residual scar on right wrist is granted.  

All other claims are, for the reasons cited above, deemed withdrawn.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


